Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is in response to the amendment filed on April 6, 2020.  Claims 13-17, 19-22, and 25-26 are pending and are rejected for reasons of record.  Claims 13-14 are amended.  Claims 1-4 and 6-12 are withdrawn.  Claims 5, 18, and 23-24 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2011/0311855) in view of Kim et al. (US 2013/0302661) and Ramasubramanian et al. (US 8,216,712).  

claims 13-14, 16-17, and 22, Peng et al. teaches a lithium secondary battery (paragraphs 14, 25, and 6) comprising an electrode-separator composite comprising:
An electrode (16 & 30 /18 & 20, paragraph 80; Figures 2-3) including an electrode current collector (30/20, paragraph 80; Figures 2-3) and an electrode active material layer (16/18, paragraph 80; Figures 2-3) formed on a surface of the electrode current collector (paragraph 80; Figures 2-3) (corresponds to claims 13-14 and 22);
A porous separator (81) containing polymer particles formed on a surface of the electrode (paragraphs 80-81; Fig. 3) (corresponds to claims 13-14),
Wherein the polymer particles can be polymethylmethacrylate (PMMA) (paragraph 87) (corresponds to claim 16),
Where the polymer particles can have a size of 0.5pm to 3000pm (paragraphs 22 and 24) (corresponds to claim 17).
But fails to teach the concept of a mixture of particle sizes (claim 13).
Kim et al. teaches the concept of a battery separator utilizing a first polymer binder having particle size of 50nm-500nm and a second polymer binder having particle size of 20nm-400nm (paragraph 47), where the first polymer binder can be 70-99 parts by weight based on the total weight of the polymer binder, and where the second polymer binder can be 1 -30 parts by weight based on the total weight of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of a battery separator utilizing a first polymer binder having particle size of 50nm-500nm and a second polymer binder having particle size of 20nm-400nm, where the first polymer binder can be 70-99 parts by weight based on the total weight of the polymer binder, and where the second polymer binder can be 1 -30 parts by weight based on the total weight of the polymer binder, and where at least one of the first and second polymer binders can be PMMA of Kim et al, to the battery separator and the polymer binder of Peng et al. in order to have improved adhesive properties of the separator thereby improving stability of the battery (paragraph 8).
Furthermore it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the polymer particles of Peng with those of Kim, as the two are recognized by the prior art as being equivalents suitable for the same purpose (i.e. polymer particles used to form a separator). It is prima facie obvious to substitute equivalents known for the same purpose, so long as the equivalency is recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Ramasubramanian et al. teaches that it is advantageous for a separator to have well defined and consistent porosity and tortuosity in order to uniformly transport ions between electrodes (col. 1, lines 58-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings that it is advantageous for a separator to have well defined and consistent porosity and tortuosity of Ramasubramanian et al. to the battery and separator layers of modified Peng et al. in order to uniformly transport ions between electrodes (col. 1, lines 58-61).
While modified Peng et al. fails to teach the concept of having first polymer particles uniformly arranged between second particles, one of ordinary skill in the art would understand that by controlling the porosity and tortuosity of modified Peng et al. (as modified by Kim et al. and Ramasubramanian) it is expected that the particle distribution of modified Peng et al. would be the same, or substantially similar, to that of the instant invention due creating consistent porosity and tortuosity while utilizing two particle sizes.
Furthermore, the Examiner notes that the product-by-limitations (S1, S2, and S3) of claim 13-14 are not given patentable weight in accordance with product by process 
The invention of claims 13-14 are defined using product by process limitations. Even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In this case, the process step (S1) coating an electrode active material slurry onto a current collector, (S2) coating a solvent in which polymer particles are dispersed onto the electrode and (S3) drying the resulting coating layer describe a final structure of an electrode comprising an electrode active material coated on a current collector and a porous separator containing polymer particles on at least one surface is adjacent to the electrode. Any prior art product which possesses this structure will be interpreted as reading on the claimed product regardless of the process by which it is made, absent some showing that the claimed process would be expected to impart distinctive structural characteristics to the final product.

Regarding claims 15 and 19, Peng et al. teaches polyacrylic acid (paragraph 19) which is capable of acting as an anionic polyelectrolyte. The use of a polyacrylate-

Regarding claim 20, Peng et al. teaches that the separator coating layer further contains a binder (paragraph 11 and abstract).

Regarding claim 21, Peng et al. teaches that the size of the pores formed in the porous separator are from 5nm-500nm (paragraph 13).

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Peng et al. (2011/0311855), Kim et al. (US 2013/0302661), and Ramasubramanian et al. (US 8,216,712), as applied to claims 13 and 14 above, and further in view of Park et al. (US 2015/0228887).
Regarding claims 25-26, Peng et al. teaches a porous battery separator comprising polymer particles (paragraphs 80-81; Fig. 3), wherein the polymer particles can be polymethlymethacrylate (PMMA) (paragraph 87),
But fails to teach utilizing polystyrene sulfonate (PSS) or hyaluronic acid (HA). Park et al. teaches that it is well known in the art in the field of batteries that a separator/polymer electrolyte membrane can include polymers such as 
It would have been obvious to one of ordinary skill in the art at the time of the invention to add the concept of a battery separator utilizing the PSS polymer of Park et al. to the battery separator of modified Peng et al. because Park et al. teaches that PMMA and PSS are known equivalent polymers in the art for use in battery separators (paragraph 5).

Response to Arguments
Applicant’s arguments with respect to claims 13-17, 19-22, and 25-26, filed on April 6, 2020, have been considered but are moot in the view of the new ground(s) of rejection.  The new grounds of rejection are necessitated by the Applicant’s amendment and all arguments are directed toward the added feature of amending subject matter of claims 23-24 into claims 13 and 14.

On page 7 of the Applicant’s Response, Applicants argue that Ramasubramanian discloses a separator comprising a porous polymeric layer and is “a single polymer material (i.e. not a mixture of polymers)” (Applicant’s Response page 7) and that the materials do not overlap with the materials claimed” (Applicant’s Response page 7) 



On page 8 of the Applicant’s Response, Applicants argue that there is no teaching in Kim that a mixture of organic polymers would result in uniform tortuosity and therefore Applicant submits there is no motivation to combine Peng, Kim, and Ramasubramanian with any reasonable expectation of success at arriving at the presently claimed invention with uniform tortuosity using a mixture of polymers with different sizes.  Applicant further argues that “thermal treatment or ultraviolet radiation may be performed and through this process, the porosity of the porous separator may be properly adjusted” (Applicant’s Response page 8).  

The Examiner respectfully disagrees with Applicants argument that there is no teaching in Kim that a mixture of organic polymers would result in uniform tortuosity and therefore Applicant submits there is no motivation to combine Peng, Kim, and Ramasubramanian with any reasonable expectation of success at arriving at the presently claimed invention with uniform tortuosity using a mixture of polymers with oC or ultraviolet radiation may be performed and through this process the porosity of the porous separator may be properly adjusted (Applicant’s Response page 8) because:
The Examiner notes that it has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123) and that “a known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (MPEP 2123). Applicant’s use of may language indicates that other methods may result in said porosity.
Kim teaches drying the separator at a range of 45-110oC (paragraph 68) which overlaps the argued drying range of 70-120oC.  One of ordinary skill in the art would expect that the porosity of modified Kim et al. would be at least substantially similar, if not the same, to that of the instant application, due to the specified separator compositions and method/drying conditions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809.  The examiner can normally be reached on every other Tuesday and every other Thursday from 8:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724